    Case: 1:20-cv-00650 Document #: 18 Filed: 04/21/20 Page 1 of 3 PageID #:326




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

 AIDO MOBILITY LLC,

                     Plaintiff,                   Civil Action No. 1:20-CV-0650
          v.
                                                  PATENT CASE
 CVS HEALTH CORP.,
                                                  JURY TRIAL DEMANDED
                     Defendant.


 MOTION TO REASSIGN CASES AS RELATED PURSUANT TO LOCAL RULE 40.4

         Pursuant to Local Rule 40.4, Plaintiff Aido Mobility LLC (“Aido Mobility” or “ “Plaintiff)

files this Motion to Reassign Cases cases based on the cases being related. On January 29, 2020,

Aido Mobility filed six Complaints for patent infringement in the Northern District of Illinois,

each asserting infringement of the same four U.S. Patents (i.e., the same property) as set forth

below.

         Case No.                  Defendant            Current Judge          Patents-in-suit

     1:20-cv-0650            CVS Health Corp.         Virginia M. Kendall        6,983,139
                                                                                 7,058,395
                                                                                 7,212,811
                                                                                 7,292,844
     1:20-cv-0657          Domino’s Pizza, Inc.        Elaine E. Bucklo          6,983,139
                                                                                 7,058,395
                                                                                 7,212,811
                                                                                 7,292,844
     1:20-cv-0662           Sephora USA, Inc.         Virginia M Kendall         6,983,139
                                                                                 7,058,395
                                                                                 7,212,811
                                                                                 7,292,844
     1:20-cv-0663                  Starbucks          Mary M. Rowland            6,983,139
                                  Corporation                                    7,058,395
                                                                                 7,212,811
                                                                                 7,292,844
     1:20-cv-0665                 Walgreen Co.         Gary Feinerman            6,983,139
                                                                                 7,058,395
                                                                                 7,212,811

                                                  1
    Case: 1:20-cv-00650 Document #: 18 Filed: 04/21/20 Page 2 of 3 PageID #:327




                                                                                  7,292,844
     1-20-cv-0668               Yelp, Inc.           Charles R. Norgle            6,983,139
                                                            Sr.                   7,058,395
                                                                                  7,212,811
                                                                                  7,292,844

Copies of the complaint in each higher numbered case are attached as Exhibits 1 through 5.

       All of these cases are pending before this Court. Further, the handling of these cases by

the same judge is likely to result in a substantial saving of judicial time and effort. For example,

questions common to the patents-in-suit, such as claim construction, validity, etc., can be decided

once as opposed to multiple times. In addition, the earliest filed case, Case No. 1:20-cv-650 (“the

-650 Case”), has not progressed to the point where designating the later filed cases as related

would be likely to delay the proceedings in the earlier case. A scheduling conference has not yet

taken place in the -650 Case. Finally, the cases are susceptible of disposition in a single

proceeding.

       In light of the foregoing, and the fact that all conditions of Local Rule 40.4(a) and (b) are

met, Aido Mobility respectfully requests that all six Aido Mobility matters be reassigned to the

calendar of the Honorable Virginia M. Kendall and for such other and further relief as the Court

deems just.

DATED: April 21, 2020                                 /s/ Timothy E. Grochocinski
                                                      Timothy E. Grochocinski
                                                      Illinois Bar No. 6295055
                                                      tim@nbafirm.com
                                                      Joseph P. Oldaker
                                                      Illinois Bar No. 6295319
                                                      joseph@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Avenue, Suite 29
                                                      Orland Park, Illinois 60462
                                                      P. 708-675-1975

                                                      COUNSEL FOR PLAINTIFF
                                                      AIDO MOBILITY LLC



                                                 2
    Case: 1:20-cv-00650 Document #: 18 Filed: 04/21/20 Page 3 of 3 PageID #:328



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was served on April 21, 2020, on all counsel of record via CM-ECF as well via email
on counsel for each Defendant in the -650 Case and all related cases as identified below.


     Case No.               Defendant                          Counsel Served

   1:20-cv-0650         CVS Health Corp.          Jeanne M. Gills
                                                  jmgills@foley.com

   1:20-cv-0657        Domino’s Pizza, Inc.       Thomas W. Cunningham
                                                  tcunningham@brookskushman.com
                                                  Frank Angileri
                                                  fangileri@brookskushman.com
                                                  John P. Rondini
                                                  jrondini@brookskushman.com

                                                  Erin R. Conway
                                                  econway@mcdonaldhopkins.com

   1:20-cv-0662         Sephora USA, Inc.         David H. Bluestone
                                                  David.Bluestone@bfkn.com

   1:20-cv-0663       Starbucks Corporation       Deborah J. Swedlow
                                                  bswedlow@honigman.com
                                                  Dennis J. Abdelnour
                                                  dabdelnour@honigman.com
                                                  Cristina Q. Almendarez
                                                  calmendarez@honigman.com

   1:20-cv-0665            Walgreen Co.           Jason C. White
                                                  jason.white@morganlewis.com
                                                  Nicholas A. Restauri
                                                  nicholas.restauri@morganlewis.com
                                                  Maria E. Doukas
                                                  maria.doukas@morganlewis.com

   1-20-cv-0668              Yelp, Inc.           Brian R. Michalek
                                                  Brian.michalek@saul.com




                                                    /s/ Timothy E. Grochocinski




                                              3
